United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 17-2585
                    ___________________________

                               Latoya Owens

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

                              Linn Companies

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                         Submitted: April 13, 2018
                           Filed: May 1, 2018
                              [Unpublished]
                             ____________

Before GRUENDER, MURPHY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Latoya Owens appeals after the district court1 dismissed her employment-
discrimination action, without prejudice, as a sanction for failing to provide or permit
discovery and for failing to obey discovery-related orders. The dismissal was based
on Federal Rules of Civil Procedure 37 and 41. As we construe Owens’s arguments
on appeal, she challenges the dismissal of the action and the denial of a motion she
filed seeking sanctions. She also moves in this court to supplement the record on
appeal.

       We conclude that the dismissal of the action was not an abuse of discretion.
See Smith v. Gold Dust Casino, 526 F.3d 402, 404-05 (8th Cir. 2008) (reviewing a
Rule 41(b) dismissal for an abuse of discretion and the underlying factual findings for
clear error). First, the district court found that Owens failed to comply with a court
order, failed to provide or to permit discovery, and failed to participate in her properly
noticed deposition. Owens does not dispute these findings on appeal. See Fed. R.
Civ. P. 37(b)(2)(A) (authorizing the dismissal of an action or proceeding in whole or
in part as a sanction for a party’s failure to obey a court order to provide or permit
discovery), 37(d) (authorizing dismissal as a sanction for a party’s unexcused failure
to appear for that party’s properly noticed deposition), 41(b) (authorizing dismissal
of an action if a plaintiff fails to comply with a court order); Ahlberg v. Chrysler
Corp., 481 F.3d 630, 638 (8th Cir. 2007) (stating that points not meaningfully argued
on appeal are waived). Moreover, we agree with the district court that Owens’s
noncompliance was intentional, and we note that nothing in the district court
record—including the materials that Owens seeks to add to the record on
appeal—indicated that her conduct was accidental or involuntary. See Doe v. Cassel,
403 F.3d 986, 990 (8th Cir. 2005) (per curiam) (explaining that, where the complaint
is dismissed for the plaintiff’s failure to comply with a court order, the district court


      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable
Tony N. Leung, United States Magistrate Judge for the District of Minnesota.

                                           -2-
need not find that the plaintiff acted in bad faith, but only that the plaintiff acted
intentionally as opposed to accidentally or involuntarily). In addition, we conclude
that the district court did not abuse its discretion in denying Owens’s motion for
sanctions. See Crump v. Versa Products, Inc., 400 F.3d 1104, 1110 (8th Cir. 2005)
(stating the standard of review). Accordingly, we affirm the judgment, see 8th Cir.
R. 47B, and we deny as moot Owens’s motion to supplement the record.

                       ______________________________




                                         -3-